Title: To George Washington from John Greaton, 24 June 1782
From: Greaton, John
To: Washington, George


                  
                     sir.
                     Dobbs-ferry June 24th 1782
                  
                  I have the honor to inclose you three N.York papers which I
                     procur’d from a flag that arriv’d at this post yesterday afternoon. The flag
                     brought up thirty three Masters & Mates of Vessels who’ where permited
                     to come out on Parole, by Adml Digby, those Gentlemen inform’s me that all the
                     Masters & Mates belonging to the Eastward, (who where prisoners at N.York) where sent to Newport.
                  I have not been able to procure any Intelligence since my arrival
                     at this post. I am with the greatest sentiments of esteem Your Excellency’s
                     Most Obedient Humble Servt
                  
                     J. Greaton
                     
                  
               